DETAILED ACTION
	The following is a response to the amendment filed 2/22/2021 which has been entered.
Response to Arguments
	Claims 1-33 are pending in the application. Claims 8, 17-20 and 28-31 are withdrawn from consideration as being drawn to a nonelected species.
-Applicant's arguments filed have been fully considered but they are not persuasive. 
-The examiner acknowledges applicant’s argument that Dai (CN art) fails to disclose a controller configured to operate in a learning mode and in an automatic control mode, the controller comprising a non- transitory computer readable storage having a learning algorithm stored in the non-transitory computer readable storage (the cloud server of Dai is not part of a controller that operates in a learning mode and a control mode). However, the learning mode and automatic control modes as recited are part of the preamble and as described in MPEP 2111.02, the body of the claim fully intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations; therefore, the preamble is not considered a limitation………. .
	-Further, the Dai art does describe all the components including the cloud server 40 as part of the intelligent automatic transmission control system ([0072] of machine translation) that operates in a learning mode ([0039], [0059]) and an automatic control mode (i.e., gearshift strategy, [0081]).
However, Dai does describe that the layers do provide training to the neural network ([0019] of machine translation) based on data including details of operation accepted by a user input device (i.e., 10) that accepts a designation operation concerning the output information ([0019], lines 146-148).
	-The examiner acknowledges applicant’s argument that Dai (CN art) fails to disclose a controller configured to operate in a learning mode and in an automatic control mode pertaining to the double patenting rejections; however, the learning mode and automatic control modes as recited are part of the preamble and as described in MPEP 2111.02, the body of the claim fully intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations; therefore, the preamble is not considered a limitation………. .








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9, 21-23, 32 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106896723. As to claim 1, CN discloses a controller configured to operate in a learning mode ([0039],[0059]) and in an automatic control mode (i.e., gearshift strategy, [0081]), the controller comprising: a non-transitory computer readable storage (40, [0080], lines 454-457 of machine translation) having a learning algorithm ([0039], lines 229-231) stored in the non-transitory computer readable storage; and at least one processor (43) operatively coupled to the non-transitory computer readable storage to execute operations including: an acquisition part ([0083], lines 475-477) configured to acquire input information concerning traveling of a human-powered vehicle; and a creation part ([0083], line 488; [0084], lines 484-487) configured to use the learning algorithm to create a learning model that outputs output information


As to claim 2, wherein the output information is at least one of a gear stage and a gear ratio for a transmission ([0083], line 478).

As to claim 3, wherein the input information includes at least one of a traveling speed of the human-powered vehicle and a cadence of a crank of a driving mechanism ([0083], line 477).

As to claim 6, wherein the input information includes detection data of a traveling environment of the human-powered vehicle ([0083], line 477, slope, gradient).

As to claim 9, wherein the processor further executes an operation that includes an evaluation part that evaluates output information output from the learning model, the creation part being configured to update the learning model based on an evaluation by the evaluation part ([0105]-[0109]).

As to claim 21, further comprising a transmission device that transmits a created learning model (via 20 in Figure 1 of machine translation).

As to claim 22, CN discloses a controller configured to operate in a learning mode ([0039],[0059]) and in an automatic control mode (i.e., gearshift strategy, [0081]), 

As to claim 23, wherein the output information is at least one of a gear stage and a gear ratio for a transmission ([0083], line 478).

As to claim 32, CN discloses a non-transitory computer learning model ([0039], lines 229-231) disposed upon a non-transitory computer readable storage medium (40) and executable by a processor, the non- transitory computer learning model comprising: an input layer ([0020], line 154) to which input information concerning traveling of a human-powered vehicle is input; an output layer ([0020], line 155) from which output information concerning control of a component of the human-powered vehicle is output; and an intermediate layer ([0019]-[0020], line 154, hidden layer) that is trained based on training data including a detail of operation accepted by a user operable input device (i.e., 10) that accepts designation operation concerning the output 

As to claim 33, wherein the intermediate layer is trained with a parameter including at least one of weight and bias based on the training data and is used for performing a computation according to a parameter in the intermediate layer ([0086]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN in view of Heckmann et al 20170259829. CN discloses the input information including
detection data of the human-powered vehicle, but doesn’t disclose detecting attitude of vehicle data.
Heckmann discloses a processor for detecting data and shows that it is well known in the art to detect data including attitude (roll) of a human powered vehicle (abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide CN with attitude detected data in view of Heckmann to acquire knowledge about skills of rider to ensure suitable operating conditions of the bicycle thus ensuring low cost operation of bicycle.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN in view of Bejestan et al 20150367176. CN discloses the input information including detection data of the human-powered vehicle, but doesn’t disclose detecting posture of user riding on vehicle.
Bejestan discloses a processor for detecting data and shows that it is well known in the art to detect data including posture of the rider of a human powered vehicle ([0005], lines 8-11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide CN with rider posture detection data in view of Bejestan to acquire knowledge about skills of rider to ensure suitable operating conditions of the bicycle thus ensuring low cost operation of bicycle.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16/453319 in view of WO 2015073791. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application encompasses the limitations of the present invention as follows (copending application claims bolded below to show common scope):
1. A control data creation device comprising: a non-transitory computer readable storage having a learning algorithm stored in the non-transitory computer readable storage; and at least one processor operatively coupled to the non-transitory computer readable storage to execute operations including: an acquisition part configured to acquire input information concerning traveling of a human-powered vehicle; a creation part configured to use the learning algorithm to create a learning model that outputs output information concerning control of a component of the human-powered vehicle based on the input information acquired by the acquisition part; and an evaluation part configured to 
11 .A component control device comprising: a non-transitory computer readable storage having a learning algorithm stored in the non-transitory computer readable storage; and at least one processor operatively coupled to the non-transitory computer readable storage to execute operations including: an acquisition part configured to acquire input information concerning traveling of the human-powered vehicle, a creation part configured to use the learning algorithm to create a learning model created such that the input information concerning traveling of a human-powered vehicle is set as an input and output information concerning control of a component of the human-powered vehicle is to be output; a control part configured to control the component based on the output information output in response to an input of the input information acquired by the acquisition part to the learning model; and an evaluation part that evaluates a detail of control by the control part, the learning model being updated based on an evaluation by the evaluation part, the input information corresponding to the evaluation, and a detail of control as an object to be evaluated.
However, the claims don’t recite in the preamble, a controller configured to operate in a learning mode and in an automatic control mode.

It would have been obvious to a person of ordinary skill in the art based on the copending application to provide a learning mode and automatic mode in view of WO to ensure that speed change can be carried out that is suitable for the operating conditions of the bicycle thus ensuring high efficiency output for rider comfort.
This is a provisional nonstatutory double patenting rejection.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. 10967935 in view of WO. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the patent encompasses the limitations of the present invention as follows (patent claim bolded below to show common scope):
28. A component control device comprising: a model selection input; a non-transitory computer readable storage having a learning algorithm stored in the non-transitory computer readable storage; and at least one processor operatively coupled to the non-transitory computer readable storage to execute operations including: an acquisition part configured to acquire input information concerning traveling of the human-powered vehicle, a creation part configured to use the learning algorithm to create different learning models for outputting output information concerning control of a component of the human-powered vehicle based on the input information concerning traveling of the human-powered 
However, the claim doesn’t recite in the preamble, a controller configured to operate in a learning mode and in an automatic control mode.
WO discloses an automatic gearshift system and shows that it is well known in the art to provide the system with a controller (as shown in Figures 2 and 3) that can operate in a learning mode and an automatic control mode (page 4, last 5 lines). 
It would have been obvious to a person of ordinary skill in the art based on the copending application to provide a learning mode and automatic mode in view of WO to ensure that speed change can be carried out that is suitable for the operating conditions of the bicycle thus ensuring high efficiency output for rider comfort.

Allowable Subject Matter
Claims 7, 10-16 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and is considered pertinent to applicant's disclosure. Although the examiner has addressed Dai (CN art) as having a controller configured to operate in a learning mode ([0039],[0059]) and in an automatic control mode (i.e., WO 2015073791 art (used in double patenting rejection) does show that it is well known in the art to provide an automatic gear shift system with a controller (as shown in Figures 2 and 3) that can operate in a learning mode and an automatic control mode (page 4, last 5 lines) and is therefore a viable secondary art to Dai (CN art) via a 103 rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        April 13, 2021